Cooper, C. J.,
dissenting.
I am unable to concur in the opinion of my colleagues. The act commonly known as the Abatement Act was passed at a time when the State was, or claimed to be, the owner of millions of acres of land which it had acquired under sales for taxes. Her title was, *608as to much of these lands, confessedly invalid, and doubtful as to all. It was impossible either to dispose of them by sale or to prevail upon the former owners to redeem. The lands appearing on the rolls as the property of the State were escaping their proper portion of taxation and were, therefore, so much dead capital. In this condition of things the legislature determined to deal with them as a separate and independent class, and for this purpose the act under consideration was passed. In my opinion it was intended to sell under the provisions of the act all the lands to which the State at that time held or claimed title, as shown by its rolls, regardless of any fact the existence of which would or would not invalidate its title. The State abandoned any claim, real or supposed, which it had to taxes for prior years. Whether the sales were valid or void, and whether, if void, they were void for one reason or another, whether taxes were really due for antecedent years or had all been paid, were by the very terms of the act rendered wholly immaterial. Neither taxes due nor titles arising in the past were the subject of consideration. The sole purpose was to sell those lands “held or claimed by the State” under previous sales for taxes for so much only as should be due for the year 1874. Though called an abatement act, that was not its chief end or 'design. Abatement of taxes was declared not to benefit the former owner, but to induce the public generally to invest in the lands by reducing the price at which they might be bought. It is true the State assumed some taxes to be due, but whether in fact any were owing could only be determined by investigation of matters in pais, and no investigation of this character was provided for or could be made. The fact that no taxes were due for years other than 1874 did not, in my opinion, withdraw the lands so mistakenly assumed to be delinquent from the operation of the act. The rolls of lands held or claimed by the State indicated, in my opinion, just what lands were intended to be dealt with, and are the sole and conclusive evidence of what lands were salable under the act. The lands in controversy were “ claimed by the State ” at the time of passage of the law ; that they were not delinquent in fact is a matter into which I think it is not permissible to inquire.